Title: Enclosure: Thomas Jefferson’s Account with Gibson & Jefferson for Flour Sales, 13 April 1818
From: Gibson & Jefferson
To: Jefferson, Thomas


                        
                            Sales of Flour made on acct Thos Jefferson Esqr
                            
                                
                                    1818
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    Feby
                                    6th
                                    to
                                     A & J Otis 60d/–
                                    50
                                    bls
                                    srfine
                                    
                                    
                                    
                                    
                                    10½
                                    $
                                    525
                                    .—
                                
                                
                                    
                                    17
                                    〃
                                    Edwd Williams cash
                                    46
                                    〃
                                    〃
                                    
                                    
                                    
                                    
                                    〃
                                    〃 
                                    483
                                    .—
                                
                                
                                    Mar
                                    24
                                    〃
                                    Robertson & Dyer 60d/–
                                    81
                                    〃
                                    〃
                                    
                                    9½ 
                                    $769.
                                    50
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    30
                                    〃
                                    fine
                                    
                                    9
                                    〃270.
                                    —
                                    
                                    〃
                                    1039
                                    .50
                                    .
                                
                                
                                    
                                    
                                    
                                    
                                    207
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    $ 
                                    2047
                                    .50
                                    .
                                
                                
                                    
                                    
                                    Charges
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    Fret on 157 bls flour
                                    
                                    
                                    
                                    
                                    4/–
                                    $104.
                                    67
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    Toll on 207 〃  〃 21.56
                                    Inspn  4.14
                                    }
                                    
                                    〃 28.
                                    80
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                                                                                                                                                                                             Coope 3.10
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    storage on do

                                    
                                    
                                    9d
                                    〃 25.
                                    87
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    Commn on $2047.50 at 2½ pr ct
                                    〃 51.
                                    19
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                     Expences on 1 bls light
                                    〃  .
                                    40
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    〃 
                                    210
                                    .93
                                    .
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    Nt proceeds
                                    
                                    $ 
                                    1836
                                    .57
                                    .
                                
                            
                            
                                            EE Richmond 13 Apl 1818Signed Patrick Gibson
                            
                        
                        
                            on hand this day 40 bls sfine which I have offered at $8½.
                        
                    